In an action to recover damages for wrongful death and for conscious pain and suffering, the appeal is from a judgment entered on a jury verdict dismissing the complaint. Judgment affirmed, with costs. No opinion. Wenzel, Acting P. J., Beldoek, Hallinan and Kleinfeld, JJ., concur; Murphy, J., dissents and votes to reverse the judgment and to grant a new trial, with the following memorandum: It was prejudicial and reversible error to admit the testimony of the medical examiner over the objection of appellant’s counsel.